Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chang Michael on 12/13/2021.

The application has been amended as follows: 
PLEASE REPLACE CLAIM 1 WITH THE FOLLOWING CLAIM BELOW:
CLAIM 1 (Currently amended) A semiconductor field-effect transistor (FET) device, comprising:
at least one gate disposed on a substrate; 
source and drains on opposite sides of the at least one gate; gate spacers offsetting the at least one gate from the source and drains; lower source and drain contacts disposed on the source and drains; 
upper source and drain contacts disposed on the lower source and drain contacts; and a silicide present between the lower source and drain contacts and the upper source and drain contacts, wherein the upper source and drain contacts 
wherein the FET device further comprises air pockets present in the first ILD layer directly beneath portions of the upper source and drain contacts that overhang the silicide.

PLEASE REPLACE CLAIM 11 WITH THE FOLLOWING CLAIM 11:
CLAIM 11 (Currently amended) A method of forming a semiconductor FET device, the method comprising: 
“forming a device structure comprising at least one gate, source and drains on opposite sides of the at least one gate, and 
gate spacers offsetting the at least one gate from the source and drains;
forming lower source and drain contacts on the source and drains;
depositing a silicon (Si) layer over the gates, the gate spacers, and the lower source and drain contacts; 
annealing the device structure under conditions sufficient to form a silicide directly on the lower source and drain contacts; and
forming upper source and drain contacts in direct contact with the silicide,
wherein the upper source and drain contacts overhang the silicide such that a top of the silicide directly contacts only a portion of a bottom-most surface of the upper source and drain contacts,


PLEASE REPLACE CLAIM 20 WITH THE FOLLOWING CLAIM 20
CLAIM 20: (Currently amended) A method of forming a semiconductor FET device, the method comprising 
forming a device structure comprising at least one gate, source and drains on opposite sides of the at least one gate, and gate spacers offsetting the at least one gate from the source and drains;
forming lower source and drain contacts on the source and drains;
depositing a silicon (Si) layer over the gates, the gate spacers, and the lower source and drain contacts;
annealing the device structure under conditions sufficient to form a silicide directly on the lower source and drain contacts;
depositing an ILD on the Si layer over the silicide;
patterning upper contact trenches in the ILD over the silicide;
forming sacrificial upper source and drain contacts in the upper contact trenches;
removing the ILD and the Si layer;
depositing an ILD stack comprising a first ILD layer and a second ILD layer surrounding the sacrificial upper source and drain contacts;
removing the sacrificial upper source and drain contacts and the silicide to form cavities over the lower source and drain contacts;

wherein the FET device further comprises air pockets present in the first ILD layer directly beneath portions of the upper source and drain contacts that overhang the silicide.

Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor field-effect transistor (FET) device comprising:
“wherein the upper source and drain contacts overhang the silicide such that a top of the silicide directly contacts only a portion of a bottom-most surface of the upper source and drain contacts,
wherein the FET device further comprises air pockets present in the first ILD layer directly beneath portions of the upper source and drain contacts that overhang the silicide”.
Claims 2-10 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of forming a semiconductor FET device, the method comprising:

wherein the upper source and drain contacts overhang the silicide such that a top of the silicide directly contacts only a portion of a bottom-most surface of the upper source and drain contacts,
wherein the FET device further comprises air pockets present in the first ILD layer directly beneath portions of the upper source and drain contacts that overhang the silicide”.
Claims 12-19 depend from claim 11, and therefore, are allowed for the same reason as claim 11.

Regarding claim 20: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of forming a semiconductor FET device, the method comprising:
“forming upper source and drain contacts in the cavities, wherein the upper source and drain contacts overhang the silicide such that a top of the silicide directly contacts only a portion of a bottom-most surface of the upper source and drain contacts, and
wherein the FET device further comprises air pockets present in the first ILD layer directly beneath portions of the upper source and drain contacts that overhang the silicide”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826